Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 September 2020, 07 January 2021 and 08 April 2021 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazawa et al (US 4,357,617).
Shimazawa et al disclose the following claimed features:
Regarding claim 1, a fluid supply system (Figure 1) comprising: a variable volume accumulator (43, 54) configured to receive a fluid from a fluid supply source (ink 
Regarding claim 2, wherein when outputting the fluid at the first pressure, the variable volume accumulator holds a first volume of the fluid, and when outputting the fluid at the second pressure, the variable volume accumulator holds a second volume of the fluid, and the second volume of the fluid is less than the first volume of the fluid (at the highest pressure (first pressure) of PO, bellows 55 and cap 56 are displaced upward (increased volume) and at lower pressures, bellows 55 and cap 56 lower (lesser volume); Figure 1, column 6, lines 3-32).
Regarding claim 3, wherein the volume of the variable volume accumulator increases in response to the transfer of the fluid into the variable volume accumulator (as ink liquid flows into pressure accumulator 54, the increase in pressure causes the bellows 55 and cap 56 to displace upward, thus increasing the total volume of pressure accumulator 54; Figure 1, column 6, lines 3-32).
Regarding claim 4, wherein the volume of the variable volume accumulator decreases in response to outputting the fluid to the jetting assembly (as viscosity decreases and pressure is decreased, liquid flows from accumulator 54 to conduit 12, and pole 58 is lowered which pushes the bellows 55 and cap 56 downward (decreased volume); Figure 1, column 4, lines 19-23 and column 6, lines 3-32).

Regarding claim 12, wherein the variable volume accumulator (43) holds a first volume of the fluid, and during outputting the fluid at the second pressure, the variable volume accumulator holds a second volume of the fluid, and the second volume of the fluid is less than the first volume of the fluid (at the highest pressure (first pressure) of PO, bellows 55 and cap 56 are displaced upward (increased volume) and at lower pressures, bellows 55 and cap 56 lower (lesser volume); Figure 1, column 6, lines 3-32).
Claims 7, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diggins (US 4,333,088).
Diggins discloses the following claimed features:
Regarding claim 7, a fluid supply system (Figures 1 and 4) comprising: a peristaltic pump (24, 26) that transfers a fluid by pushing the fluid through a compressible tube (44, 50), and a replaceable fluid supply source that includes the fluid, and wherein the compressible tube is associated with the replaceable fluid supply 
Regarding claim 10, wherein an amount of the fluid within the replaceable fluid supply source is less than or equal to a wear lifetime of the compressible tube (Figures 1 and 4, column 8, lines 8-11).
Regarding claim 14, a method of supplying fluid(Figures 1 and 4) comprising: providing a peristaltic pump (24, 26), and providing a replaceable fluid supply source that includes a fluid, and transferring the fluid using the peristaltic pump (24, 26) by pushing the fluid through a compressible tube (44, 50), wherein the compressible tube is associated with the replaceable fluid supply source so as to be removed from the fluid supply system when the replaceable fluid supply source is replaced (Figures 1 and 4, column 8, lines 11-16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazawa et al (US 4,357,617) in view of Lu et al (US 2010/0201761).
Regarding claims 5 and 13, Shimazawa et al further disclose the fluid supply source is a replaceable fluid supply source (36, 37).  However, Shimazawa et al fail to disclose the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source.  Lu et al teach the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source, as taught by Lu et al into Shimazawa et al, for the purpose of gaining the advantages avoiding interruption during normal operation and saving the user time and money.  
Regarding claim 6, Shimazawa et al further disclose the fluid supply source is a replaceable fluid supply source (36, 37).  However, Shimazawa et al fail to disclose the variable volume accumulator is capable of supplying all of the fluid required by normal operation of the jetting assembly during the time required to replace the replaceable fluid supply source.  Lu et al teach the variable volume accumulator is capable of supplying all of the fluid required by normal operation of the jetting assembly during the time required to replace the replaceable fluid supply source (Figures 3B and 3C, paragraph [0027]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the variable volume accumulator is capable of supplying all of the fluid required by normal operation of the jetting assembly during the time required to replace the replaceable fluid supply source, as taught by Lu et al .
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggins (US 4,333,088) in view of Lu et al (US 2010/0201761).
Diggins disclose the claimed invention except for reciting the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source.  Lu et al teach the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source (Abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the jetting assembly operates uninterrupted during replacement of the replaceable fluid supply source, as taught by Lu et al into Diggins, for the purpose of gaining the advantages avoiding interruption during normal operation and saving the user time and money.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggins (US 4,333,088) in view of Shimazawa et al (US 4,357,617).
Diggins discloses the claimed invention except for reciting a jetting assembly and a variable volume accumulator configured to receive the fluid from the replaceable fluid supply source.
Shimazawa et al teach in Figure 1 a jetting assembly and a variable volume accumulator (43, 54) configured to receive the fluid from the replaceable fluid supply source.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a jetting assembly and a variable volume accumulator configured to receive the fluid from the replaceable fluid supply source, as taught by .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diggins (US 4,333,088).
Diggins discloses the claimed invention except for reciting the step of replacing the replaceable fluid supply source.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Diggins’ printer to have a more easily replaceable reservoir.  Since Diggins’ printer has an entirely replaceable apparatus, it is inexpensive and easier to install as a whole unit rather individual components.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AN H DO/Primary Examiner, Art Unit 2853